DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 and 30-34 are currently pending in U.S. Patent Application No. 17/250,081 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-15 and 30-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	The 2019 Revised Patent Subject Matter Eligibility Guidance, effective January 7, 2019, identifies a revised 2-prong Step 2A, and groups of Abstract ideas to include (a) mathematical concepts, (b) certain methods of organizing human activity, and (c) mental processes, eliminating potential characterizations under the category/group previously identified as an ‘Abstract Idea ‘Of Itself’’ if they fall outside of groups (a)-(c).  Examiner notes limitations potentially drawn to group (c) mental processes, must also be ‘practically performed in the mind’.  Under the revised guidance, analysis of the claims in question according to the subject matter eligibility test as illustrated in MPEP 2106 proceeds to Step 2B (following ‘NO’ at Prong 2 of Revised Step 2A) and results in a final determination that the claims in question are not directed to eligible subject matter under 35 USC § 101.  
	Claim 1/30 recites individual limitations, such as ‘compare one or more visual features of the second wearer-specific image data to one or more visual features of the first wearer-specific image data’, and ‘determine, based on the comparison of the one or more visual features of the second wearer-specific image data to the one or more visual features of the first wearer-specific
image data, whether the second article of PPE satisfies the at least one safety requirement’, which are claimed at a high level of generality and arguably directed to group (c) ‘mental processes’ to include ‘concepts performed in the human mind (including an observation, evaluation, judgement, opinion)’ – particularly in view of the manner in which the limitations as claimed constitute a level of generality not precluding the steps in question from being practically performed in the mind.  Applicant is reminded that the mere nominal recitation of a generic computer/processor in the ‘implementation of’ any method steps/functional language, does not take the claim limitation(s) out of the mental process grouping.  
	The remaining limitation(s) e.g. ‘retriev[ing]’, ‘receiv[ing]’ and ‘output[ing]’ constitute the addition of ‘insignificant extra-solution activity’ to the judicial exception – see MPEP 2106.05(g).  Examiner notes these limitations additionally fail to preclude an interpretation wherein they comprise one or more manually/human performed operations, and they fail to impose any meaningful/specific limit on the judicial exceptions identified above.  Prong Two considerations that are not indicative of integration into a practical application include implementing the abstract idea(s) on a generic hardware/computer, adding insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular environment/field of use.  See also those notes for ‘Mere automation of manual processes’ presented below as it relates to both 2A Prong Two and 2B.  Limitations potentially indicative of integration into a practical application include but are not limited to those improvements as identified in MPEP 2106.05(a), and distinguished from those exemplary improvements insufficient for showing an improvement as required.  Prong two of revised step 2A requires evaluation as to whether the claim is directed to the judicial exception, or instead a ‘practical application’ of the judicial exception.  Examiner notes the manner in which no limitations for the case of claim 1/30 serve as additional elements to integrate the claim as a whole into a practical application (‘NO’ at Prong 2 of revised 2A), particularly in view of their associated breadth and lack of detailed technical explanation(s) in the accompanying Specification.  See MPEP 2106.04(d).  See also those notes below, regarding dependent claims, and the manner in which limitations such as ‘visual features’, ‘parameterization’, etc., in view of Applicant’s disclosure/Specification as a whole, fall silent regarding sufficient technical explanation as to how corresponding limitations may be accomplished in a manner distinguished from the mental processes/judicial exception ‘applied to’/’implemented by’ a generic computer/processor.
	Proceeding to 2B, we must consider if the claim is directed to ‘significantly more’ and/or otherwise explicitly claims an ‘inventive concept’, such that the claim(s) are directed to (and not merely ‘generally linked’ to) an improvement to a specific device and/or technical application.  As previously identified with respect to generic computer/processor limitations for the implementation of any method/functional language, automating one or more tasks in a broad/generic sense does not serve to tip the scales in favor of the claim(s) as a whole being directed to significantly more.  See MPEP 2106.05(a)(1) and iii ‘Mere automation of manual processes’ falling under “Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality”.  See also MEPEP 2106.05(f).  For the case of 2B, it is also appropriate to re-evaluate those limitations identified as insignificant extra-solution activity, to determine if said limitations involve unconventional/more than well-understood/routine/conventional activity, as such a finding may indicate the presence of an inventive concept.  Examiner notes this is not the case as those retrieving/receiving/outputting limitations amount to recalling from memory and retrieving/capturing/observing one or more images/image data generally, or outputting a similarly broad ‘indication’ (mere data gathering or data output as identified in MPEP 2016.05(g)).  As an additional consideration the satisfaction of at least one safety requirement may be as broad as the presence/absence of an article of PPE generally – see well-understood, routine, conventional considerations of 2106.05(g) (a narrower interpretation, such as a ‘fit requirement’ would be no more successful in this regard – as a wearer routinely/conventionally checks for a desired fit visually/mentally).  Therefore, the claim(s) in question do not amount to significantly more than any abstract idea itself (Step 2B: NO).
	Dependent claims 2-15 and 31-34 are similarly deficient as they further limit one or more limitations identified above in a manner failing to preclude an interpretation under the mental process grouping, and/or constitute the addition of insignificant extra-solution activity claimed at a degree of generality failing those tests of Prong 2 2A and 2B for those same reasons identified above.  For example, claim(s) 2, 10-15 involve an identification of visual differences broadly, and associated threshold(s) capable of being evaluated by a person visually/mentally evaluating images of a particular wearer, to determine/judge/observe e.g. a poor/loose fit, improper positioning, unbent/flat nose clip, strap length/uniformity/proportions, deformity/contour, magnitude/amount/area etc.  A person recalling from memory visual information indicative of a proper/desired PPE fit (optionally in conjunction with the use of e.g. a mirror, forward facing camera on a mobile device, etc. for receiving second wearer-specific information) lends towards the conventional as well as abstract nature of such a comparison as broadly claimed.  Claim(s) 7/8 similarly involve a broad difference between reference markers and/or position.  Claim 5 features insignificant extra-solution data gathering and data output, in addition to that ‘determin[ation]’ (of a need for an updated first (reference/template) image data based on a comparison of visual features broadly) falling within group (c) ‘mental processes’ to include ‘concepts performed in the human mind (including an observation, evaluation, judgement, opinion).  [0132] of Applicant’s specification appears to be the primary source of ‘technical’ disclosure/support for e.g. claims 10-15, however provides little in terms of how/the manner in which disclosed characteristics may be determined.  In other words, Applicant’s disclosure as a whole appears to fall silent on any specifics regarding computer-required image analysis algorithm(s) (excluded from being practically performed mentally in view of e.g. certain computational complexities), with respect to these various characteristics, precluding an interpretation under the mental process grouping.  The claimed/disclosed ‘parameterization’ (description or representation in terms of a measurable factor/quantity) of ‘visual features’ requires at best a plain meaning interpretation of the term(s) failing to distinguish associated claim limitations from the judicial exception.  Claims 1-15 and 30-34 are rejected accordingly.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 2-4 and 31-33 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites the limitation in part, “to determine whether the fit of the second article of PPE satisfies the at least one safety requirement”.  There is insufficient antecedent basis for this limitation in the claim, as the safety requirement determination of claim 1 potentially being referenced is not limited to ‘whether the fit’ satisfies said safety requirement.  In other words, claim 1 establishes basis for ‘whether the second article of PPE satisfies the at least one safety requirement’ while claim 2 is directed to ‘whether the fit of the second article satisfies the at least one safety requirement’.  The claim(s) are unclear as this difference raises doubt as to if the determination in the pre-amble of claim 2 is the same determination of claim 1 or another/different, and implies that the one or more safety requirement may differ if it/they concern a fit as compared to the article of PPE more broadly.
Claim 3, line 5, recites the limitation in part “to determine whether the fit of the second article of PPE satisfies the at least one safety requirement”.  Claim 3 is accordingly rejected as being indefinite for those reasons as identified above for the case of claim 2 and similar/corresponding language.
Claims 31, 32 are the device claims corresponding to system of claims 2, 3 respectively, and are similarly rejected for the reasons identified above.
Dependent claims 4 and 33 inherit and fail to cure those deficiencies as identified above for the case of intervening claims 3 and 32 respectively, and are rejected accordingly.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-4, 6-9 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Heller et al. (US 2009/0161918) in view of BAI et al. (WO 2014/150776 A1).

As to claim 1, Heller teaches/suggests a system comprising:
an image capture device (Fig. 1, [0022] “system 100 includes an image capture device 140”); and
a computing device communicatively coupled to the image capture device, the computing device comprising one or more computer processors and a memory (Fig. 1 100 comprising 140 connected via network 135 to 107, CPU 110, memory 120, [0023] “computer system 105 includes a CPU 110, storage 115, a memory 120 and a network interface 130 all connected by a bus 107. CPU 110 provides a processor configured to execute a sequence of instructions provided by an application program stored in memory 120”), the memory including instructions that when executed by the one or more computer processors cause the one or more computer processors to:
retrieve, from the memory, first 
Fig. 6 610 in conjunction with 635, reference ‘patterns of PPE  items or markings on the PPE’ [0024] “storage 115 includes a protective equipment database 117. In one embodiment, the protective equipment database 117 includes descriptions of PPE. For example, the descriptions may include image pixel patterns associated with the required PPE items (e.g., safety glasses) along with marking patterns expected to be found on approved PPE items”);
receive, from the image capture device, second wearer-specific image data, the second
wearer-specific image data comprising a visual representation of a second article of PPE positioned on the particular wearer, the second article of PPE of a same type of personal protection as the first article of PPE (Fig. 6 615, [0024] “the image capture device 140 may capture an image of the individual. In turn, the image recognition tool 122 may be configured to evaluate whether the requesting individual is wearing the correct PPE items. In one embodiment, the image recognition tool 122 may provide a software application configured to analyze the captured image to identify a particular object (or objects); namely, the required PPE item (or items). For example, edges of objects in the image may be identified by detecting significant changes in contrast levels from one set of pixels to an adjacent set of pixels”, [0035] “At step 615, an image capturing device (e.g., a CCD) captures an image of the individual requesting access to the restricted area. At step 620, an image analysis tool may identify one or more PPE items being worn by the individual”);
compare one or more visual features of the second wearer-specific image data to one or more visual features of the first Fig. 6 635-650, [0024], [0031-0033], [0035] “compared with patterns associated with the required PPE items”, [0037] “compare the position of the identified body points and the PPE items with a preferred position”);
determine, based on the comparison of the one or more visual features of the second wearer-specific image data to the one or more visual features of the first wearer-specific image data, whether the second article of PPE satisfies the at least one safety requirement (Fig. 6 655, [0017] “the image analysis tool may evaluate whether the PPE is not only present, but being worn properly by the individual”, [0022], [0036] “the system may determine whether the PPE required for entry into the restricted area is present in the image captured at step 615”, [0037] “the protective equipment analysis tool may determine whether the PPE is being worn properly by the individual”); and
output an indication of whether the second article of PPE satisfies the at least one safety requirement (Fig. 6 630, [0037] “If not, then at step 630, the system may deny the individual access to the requested area, or, alternatively, may simply remind the individual that PPE items required by workplace safety rules should be worn correctly before entering the restricted area”).
	Heller fails to explicitly disclose that first image data as being wearer specific. In other words, template/reference patterns of 615 serve in determining whether one or more PPE is/are positioned in a way that satisfies at least one safety requirement (presence and correct wear) however they are not themselves wearer specific.
Bai evidences the obvious nature of acquiring first wearer-specific image data comprising a visual representation of a first article of PPE positioned on a particular wearer (Fig. 32A 3205, point cloud data for user face/body part in conjunction with PPE, [0145] “system 3200 may compute a fit of the PPE on the user body part based on previously captured point clouds of the PPE and/or body part. In an exemplary embodiment, point cloud data may be captured of the body part ROI (e.g., face) and the PPE (e.g., respirator) as in step 3205. In some exemplary embodiments, point cloud data may be captured of the ROI with the PPE being worn”, [0139-0140], [0139] “A point cloud may also be captured of the ROI with the PPE being worn as in step 3115”, [0092], Fig. 1 illustrating a particular/specific user) and a corresponding/subsequent user/wearer specific PPE fit comparison/determination based thereon (Fig. 32A 3240, [0151], [0140]).  Bai further suggests the manner in which user specific modeling, and semantic information/identifying feature points (see [0140] in addition to user motion/phrases of e.g. [0115]) may lend towards a more accurate PPE fit determination.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Heller such that the reference/template image data therein further comprises wearer-specific image data as taught/suggested by Bai, the motivation as similarly taught/suggested therein that wearer-specific reference information may serve to more accurately determine a proper/desired PPE fit/selection/presence.

As to claim 2, Heller in view of Bai teaches/suggests the system of claim 1.
Heller in view of Bai further teaches/suggests the system further comprising instructions to: identify a difference between the one or more visual features of the second wearer-specific image data and the one or more visual features of the first wearer-specific image data (Heller Fig. 6 635-650, [0024], [0031-0033], [0035] “compared with patterns associated with the required PPE items”, [0037] “compare the position of the identified body points and the PPE items with a preferred position”);
determine whether the difference between the one or more visual features of the second wearer-specific image data and the one or more visual features of the first wearer-specific image data exceeds a threshold representing the fit of the first article of PPE that satisfies the at least one safety requirement (Heller Fig. 6 655 wherein ‘within required distances/specifications’ corresponds to ‘exceeds a threshold representing’ fit, [0037-0038], [0037] “analysis tool may retrieve information specifying sizes or dimensions of the required PPE. For example, as depicted in FIG. 3, glasses 230 have a known horizontal and vertical lens size. Using this information, at step 640, the protective equipment analysis tool may calibrate an image size/scale using the size specifications. For example, as described above, the number of pixels used in the image may be used to determine a scaling factor for measuring the length/size of other objects depicted in the image captured”).
Bai  further evidences the obvious nature comparing a difference between one or more visual features of instances of wearer-specific image data to a threshold in a PPE fit determination ([0100] “In other examples, a blinking or flashing area may indicate an area of the PPE model that does not conform to a minimum threshold determined to be required to provide a proper and/or comfortable fit. For example, a portion of a sealing edge of a respirator may blink if a leak is predicted to be present in the respective portion”).

As to claim 3, Heller in view of Bai teaches/suggests the system of claim 1.
Heller in view of Bai further teaches/suggests the system wherein the first wearer-specific image data comprises a first set of parameters that represent the one or more visual features of the first wearer-specific image data (Heller [0035-0037], Fig. 6 610 and 635, in further view of pertinent portions of Bai as previously identified for the case of claim 1), the second wearer-specific image data comprises a second set of parameters that represent the one or more visual features of the second wearer-specific image data ([0037], Fig 6 640-645), and wherein, to determine whether the fit of the second article of PPE satisfies the at least one safety requirement, the instructions further cause the one or more computer processors to:
identify a difference between the first set of parameters and the second set of parameters (Heller Fig. 6 635-650, [0024], [0031-0033], [0035] “compared with patterns associated with the required PPE items”, [0037] “compare the position of the identified body points and the PPE items with a preferred position”); and
determine whether the difference between the first set of parameters and the second set of parameters exceeds a threshold representing the fit of the first article of PPE that satisfies the at least one safety requirement (Heller Fig. 6 655 wherein ‘within required distances/specifications’ corresponds to ‘exceeds a threshold representing’ fit, [0037-0038], [0037] “analysis tool may retrieve information specifying sizes or dimensions of the required PPE. For example, as depicted in FIG. 3, glasses 230 have a known horizontal and vertical lens size. Using this information, at step 640, the protective equipment analysis tool may calibrate an image size/scale using the size specifications. For example, as described above, the number of pixels used in the image may be used to determine a scaling factor for measuring the length/size of other objects depicted in the image captured”, Bai [0100] “In other examples, a blinking or flashing area may indicate an area of the PPE model that does not conform to a minimum threshold determined to be required to provide a proper and/or comfortable fit. For example, a portion of a sealing edge of a respirator may blink if a leak is predicted to be present in the respective portion”, face specific constraints [0103], [0126], [0132], [0160], [0165], [0186] “the distance between points on the respirator model and the user face model each having the same semantic properties may be determined for assessing a fit level”).

As to claim 4, Heller in view of Bai teaches/suggests the system of claim 3.
Heller in view of Bai further teaches/suggests the system wherein the instructions further cause the one or more computer processors to:
retrieve, based on the one or more visual features of the first wearer-specific image data, the first set of parameters (Heller 635, [0035-0037]); and
retrieve, based on the one or more visual features of the second wearer-specific image data, the second set of parameters (Heller 640-645, [0037]).

As to claim 6, Heller in view of Bai teaches/suggests the system of claim 1.
Heller in view of Bai further teaches/suggests the system wherein the first article of PPE and the second article of PPE each comprise one of a breathing protection device, a fall-protection device, a hearing protection device, an eye protection device, and a head protection device (Heller [0016] “Examples of PPE include protective goggles, glasses or other eyewear, gloves, hats, coats, aprons, gowns, shoes, ear-plugs, respirators, or other items of clothing or equipment used for workplace safety”).

As to claim 7, Heller in view of Bai teaches/suggests the system of claim 1.
Heller in view of Bai further teaches/suggests the system wherein the instructions further cause the one or more computer processors to: compare a first position of a first marker on the first article of PPE to a second position of a second marker on the second article of PPE (Heller Fig. 5B, Fig. 6 650 ‘compare position’ in view of e.g. Abs “e.g., by recognizing markings made using UV fluorescent dye, reflective ink, or other marking materials visible in the captured image and/or the physical shape of the PPE”, [0030], [0035]); and determine that a difference between the first position and the second position is greater than a threshold (Heller Fig. 6 655, [0035-0038] required measures/proportions indicating proper PPE position/presence, see also Bai [0100] “In other examples, a blinking or flashing area may indicate an area of the PPE model that does not conform to a minimum threshold determined to be required to provide a proper and/or comfortable fit. For example, a portion of a sealing edge of a respirator may blink if a leak is predicted to be present in the respective portion”, face specific constraints [0103], [0126], [0132], [0160], [0165], [0186] “the distance between points on the respirator model and the user face model each having the same semantic properties may be determined for assessing a fit level”).

As to claim 8, Heller in view of Bai teaches/suggests the system of claim 1.
Heller in view of Bai further teaches/suggests the system wherein the instructions further cause the one or more computer processors to: compare a first position of the first article of PPE on the body part of the particular wearer to a second position of the second article of PPE on the body part of the particular wearer; and (Heller Fig. 5B, Fig. 6 650 ‘compare position’ in view of e.g. [0025], [0032], Fig. 5B illustrating dimensions relative to contours associated with user’s head/face/body, [0037]); and determine that a difference between the first position and the second position is greater than a threshold (Heller Fig. 6 655, [0035-0038], [0037] “the protective equipment analysis tool may be configured to compare the position of the identified body points and the PPE items with a preferred position, in order to determine whether the individual is properly wearing the protective equipment”, see also Bai [0100] “In other examples, a blinking or flashing area may indicate an area of the PPE model that does not conform to a minimum threshold determined to be required to provide a proper and/or comfortable fit. For example, a portion of a sealing edge of a respirator may blink if a leak is predicted to be present in the respective portion”, face specific constraints [0103], [0126], [0132], [0160], [0165], [0186] “the distance between points on the respirator model and the user face model each having the same semantic properties may be determined for assessing a fit level”).

As to claim 9, Heller in view of Bai teaches/suggests the system of claim 1.
Heller in view of Bai further teaches/suggests the system wherein the first article of PPE positioned on the body part of the particular wearer comprises a first respirator positioned on a face of the particular wearer and the second article of PPE on the body part of the particular wearer comprises a second respirator positioned on a face of the particular wearer (Heller respirator embodiment(s) e.g. [0016] “Examples of PPE include protective goggles, glasses or other eyewear, gloves, hats, coats, aprons, gowns, shoes, ear-plugs, respirators, or other items of clothing or equipment used for workplace safety” in view of inherent positioning on a user face, in addition to position considerations of e.g. [0025], Fig. 6 650m [0037], etc.).

As to claim 30, this claim is the device claim corresponding to the system of claim 1 and is rejected accordingly.

As to claims 31-33, these claims are the device claims corresponding to system claims 2-4 respectively, and are rejected accordingly.


2.	Claims 5 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Heller et al. (US 2009/0161918) in view of BAI et al. (WO 2014/150776 A1) and Hillhouse et al. (US 7,103,200).

As to claim 5, Heller in view of Bai teaches/suggests the system of claim 1.
Heller in view of Bai further teaches/suggests the system wherein the instructions further cause the one or more computer processors to:
retrieve, from the memory, third wearer-specific image data, the third wearer-specific image data comprising a visual representation of a body part of the particular wearer at a first time (Heller in view of Bai as identified for that first image data, for either of an original or subsequently occurring acquisition – see claim 1 above;  Examiner notes there is no requirement for an absence of PPE, or that the first data be distinct from the third);
receive, from the image capture device, fourth wearer-specific image data, the fourth wearer-specific image data comprising a visual representation of the body part of the particular wearer at a second time, later than the first time (Heller in view of Bai as identified for that second image data, for either of an original or subsequently occurring acquisition – see claim 1 above, similar interpretation notes as identified above for that third data apply);
compare one or more visual features of the fourth wearer-specific image data to one or more visual features of the third wearer-specific image data (Heller Fig. 6 635-650, [0024], [0031-0033], [0035] “compared with patterns associated with the required PPE items”, [0037] “compare the position of the identified body points and the PPE items with a preferred position”); and
Heller in view of Bai fails to explicitly disclose instructions to determine, based on the comparison of one or more visual features of the fourth wearer-specific image data to the third wearer-specific image data, whether the first wearer-specific image data should be updated; and output an indication of whether the first wearer-specific image data should be updated.
	Hillhouse evidences the obvious nature of a system/method for adaptively varying references/templates to accommodate changes in biometric/reference information (Abs), comprising compare one or more visual features of different instances of image data (col 4 lines 1-5 “comparing the extracted features against stored electronic data, the stored electronic data relating to identifications of users”, col 4 lines 15-20, col 8 lines 1-25) and determining based on said comparison whether first/enrollment/reference image data should be updated (col 4 lines 15-20, col 3 lines 35-45 e), col 6 lines 15-25); and output an indication of whether the first wearer-specific image data should be updated (col 5 lines 45-50 “Notification is provided to administrators as individual biometric information samples begin to vary in a divergent fashion from the originally registered biometric information samples, allowing administrators to schedule static reenrollment of biometric information samples in a controlled manner as necessary”, col 6 lines 15-25 “In FIG. 2, the digital representation is outside a predetermined distance from the template and as such is stored as an adaptive enrolment. The digital representation is also compared to determine a distance from the originally enrolled template. When the distance is beyond a predetermined maximum distance, security is notified to re-enroll the user to establish a new base template”, col 8 line 35).  Hillhouse further suggests the manner in which such an update of first/template/enrollment data may serve to improve the accuracy of comparisons based thereon, enabling a system/method to account for changes to a user body/biometric over time, in addition to the minimization of false rejection/authentication results based on differences between acquired image data and historically irrelevant/outdated enrollments.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Heller in view of Bai to further comprise determining, based on the comparison of one or more visual features of the fourth wearer-specific image data to the third wearer-specific image data, whether the first wearer-specific image data should be updated and outputting an indication of whether the first wearer-specific image data should be updated as taught/suggested by Hillhouse, the motivation as similarly taught/suggested therein that such a template update determination/indication may serve to minimize false rejection/authentication results and account to changes in a user/workers biometric information.

As to claim 34, this claim is the device claim corresponding to the system of claim 5 and is rejected accordingly.


Claims w/o Prior Art Based Rejection(s)
References of record do not appear to support rejection under an art-based grounds for the cases of Claims 10-15.  Examiner notes however that these claims are not objected to as being allowable if rewritten to include all of the limitations of the base claim and any intervening claims, as they remain rejected under 35 USC § 101 for those reasons as identified in the corresponding rejection above.  Claims 10-15 generally/broadly involve an identification of visual differences and associated threshold(s) capable of being evaluated by a person visually/mentally evaluating images of a particular wearer, to determine/judge/observe e.g. a poor/loose fit, improper positioning, unbent/flat nose clip, strap length/uniformity/proportions, deformity/contour, magnitude/amount/area etc.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669